Title: To James Madison from Samuel Emery, 17 September 1807
From: Emery, Samuel
To: Madison, James



Sir
Philadelphia 17th. Septr. 1807.

Having, on a former occasion, been requested to give to the Secretary of State, such observations as my situation enabled me to make, I hope it will not be deem’d officious in me to address him on the Present.
Our worthy and much respected Collector Genl. Muhlenberg being Indisposed several persons have been named as his Successor.
The Collectors office in this District is at present peculiarly situated, and much depends on the Collector that may be appointed, should Genl. Muhlenberg leave it.  Mr. John Graff the present Deputy Collector has for many years been the support of the Office.  Mr. Latimer was not Collector long enough to be acquainted with the business of the Office.  Mr. Muhlenberg’s Indisposition has in some measure prevented his taking the Weight off from Mr. Graff, so that in reality Mr. Graff has been Collector, Deputy, &  for many years.  How far he has given satisfaction to the Secretary of the Treasury, to me is unknown; but if a constant uniform and assiduous attention to the Duties of the Office has enabled him to do it, it has been done  Mr. Graff has been in the Execution of his Office, free from Political or Commercial Partiality.
From existing circumstances I am led to believe that Mr. Graff would not act as Deputy again under any Collector whatever.  If this should be the case, and I believe I am correct, any new Collector without Mr. Graffs assistance would find himself involved in perplexities that would make his progress painful to himself at least.
It would not be proper for me to be more explicit.  If Mr. Graff should be made Collector, some Deputy might be appointed, who in time might be instructed in the Duties of the Office & become useful to Mr. Graff or any other Collector.  Permit me to observe that for Eight Years Last pasts three fifths of the papers for the Entrance & Clearance of Vessels to & From this port have been made at my Office and my Duty to my employers has required my Attention to them thro the Custom House, and this without any pecuniary or personal obligation to any Office in it.  This has given me an opportunity for Observation that no other person has had.  The above is respectfully submitted to the secretary of state requesting him to use it as he may think expedient, assuring him that no interested motives has produced it.  I am Sir very respectfully Yours

Samuel Emery

